Exhibit 10.6

CACI INTERNATIONAL INC

DIRECTOR STOCK PURCHASE PLAN

(Amended and Restated as of January 1, 2011)

I. INTRODUCTION

The purpose of the CACI International Inc Director Stock Purchase Plan (the
“Plan”) is to provide an opportunity for Non-Employee Directors of CACI
International Inc (the “Company”) to acquire an equity interest in the Company.
Non-Employee Directors may elect to receive shares of the Company’s Class A
Common Stock (“Stock”) and/or restricted stock units (“RSUs”) in lieu of some or
all of their annual retainer fees (the “Retainer”). Each RSU represents the
right to receive one (1) share of Stock upon the terms and conditions stated
herein. RSUs are granted at the fair market value of the Stock on each date a
Retainer is paid or would be payable (the “Award Date”). Generally, a
Non-Employee Director (as defined in Section III below) who elects to
participate in the Plan (a “Participant”) will receive shares of Stock in lieu
of some or all of his or her Retainer on the Award Date or, if the Participant
has made a deferral election, the Participant will receive RSUs for some or all
of his or her Retainer that will be settled in shares of Stock upon the
Participant’s separation from service as a Director (as determined for purposes
of Section 409A of the Internal Revenue Code) (“Separation from Service”).

The provisions of this amended and restated Plan shall apply only to Award Dates
on or after January 1, 2011. The rights and benefits, if any, of a Participant
entitled to RSUs with an Award Date prior to January 1, 2011 shall be determined
in accordance with the provisions of the Plan that were in effect on
December 31, 2010.

II. ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). Each member of the Committee shall
be a “disinterested person” within the meaning of Rule 16b-3(c)(2)(i)
promulgated under the Securities Exchange Act of 1934, as amended (the “Act”).
The Committee shall have complete discretion and authority with respect to the
Plan and its application, except as expressly limited herein. Determination by
the Committee shall be final and binding on all parties with respect to all
matters relating to the Plan. The Plan shall be operated and administered on a
calendar year.

III. ELIGIBILITY

Non-Employee Directors (as defined in the CACI International Inc 2006 Stock
Incentive Plan) shall be eligible to become Participants in the Plan.



--------------------------------------------------------------------------------

IV. PARTICIPATION

 

  A. Award of Shares or Restricted Stock Units. Each Non-Employee Director who
elects to participate in the Plan (a “Participant”) shall receive shares of
Stock in lieu of some or all of his or her Retainer on the Award Date or, if the
Participant has made a deferral election, the Participant will receive RSUs for
some or all of his or her Retainer that will be settled in shares of Stock upon
the Participant’s Separation from Service. Each RSU awarded to a Participant
shall be credited to a bookkeeping account established and maintained for that
Participant.

 

  B. Valuation of RSUs; Fair Market Value of Stock. Each RSU and share of Stock
issued under the Plan, shall be determined as follows: The “Cost” of each RSU
and share of Stock shall be equal to the fair market value of the Stock on the
Award Date. For all purposes of the Plan, the “fair market value of the Stock”
or “Value” on any given date shall mean the last reported sale price at which
Stock is traded on such date or, if no Stock is traded on such date, the most
recent date on which Stock was traded, as reflected on the NYSE or other
national exchange on which the Stock is traded. If the Stock is not then traded
on an exchange, the Value shall be the fair market value of the Stock, as is
determined by the Board, in good faith, in conformance with the Treasury
Regulation Section 20.2031-2. For purposes of Section V.C., the “Value” of each
RSU is the fair market value of the Stock on the date that the Participant’s
membership on the Board terminates. For purposes of Section V.D., the “Value” of
the Stock is the fair market value of the Stock on the payment date for the
dividend or distribution.

 

  C. Election to Participate or Defer. Each Participant may voluntarily elect to
receive some or all of his or her Retainer in Stock or RSUs to be settled in
Stock. The election by a Participant to participate in the Plan and to receive
Stock and/or RSUs payable in Stock upon Separation from Service, shall be made
by, and only by, the filing of a completed Subscription Agreement (“Subscription
Agreement”) with the Company on or before the last business day of December (to
be effective January 1 and beyond); provided, however, in no event may a
participation or deferral election be made after the last date that such
election must be made in order to comply with the provisions of Section 409A of
the Internal Revenue Code. An election to receive Stock or RSUs in lieu of some
or all of the Retainer must be expressed as a specified percentage (in
increments of 25%) of the Participant’s Retainer. An election to receive Stock
and/or RSUs shall only apply to the Retainer earned and payable for services
provided for calendar years following the date of the election. An election to
receive Stock or RSUs is irrevocable and may not be changed or revoked during a
calendar year to which the election applies. Subscription Agreements must be
filed using the form supplied by the Company and filed with (and received by)
the Company (ATTN: Director of Business Operations).

 

  D.

Subsequent Elections. Once a Subscription Agreement is filed with the Company, a
Participant may make changes in the Subscription Agreement (including a
revocation of further participation) by filing a new Subscription

 

-2-



--------------------------------------------------------------------------------

 

Agreement on or before the last business day of December. A new Subscription
Agreement shall only apply to the Retainer earned and payable for services
provided for calendar years following the date that the new Subscription
Agreement is filed. If a Participant fails to file a new Subscription Agreement
on or before the last business day of December, and is still eligible to
participate in the Plan, the Participant will be deemed to have elected to keep
the prior Subscription Agreement in force for the next year.

 

  E. Election of Stock or RSUs. Each Subscription Agreement shall specify
whether the Participant is to receive (1) RSUs which shall be payable in Stock
thirty (30) days after the date of the Participant’s Separation from Service, or
(2) Stock to be issued by the Company within thirty (30) days after the Award
Date. The Participant’s election shall be irrevocable and can only be modified
for future years as provided in Section 4(D).

 

  F. Grant of Stock; Award of RSUs. If a Participant elects to receive Stock or
RSUs, then the Company shall grant Stock or RSUs to such Participant on the
Award Date in accordance with the following: If the Participant has elected to
receive Stock, the Participant shall receive a whole number of shares of Stock
determined by dividing the amount (expressed in dollars) that is determined
under his or her Subscription Agreement by the Cost of the Stock on the Award
Date. In the event such calculation would result in a fractional share, the
number of shares issued to the Participant will be rounded up to the next whole
number. If the Participant has elected to receive RSUs, the Participant’s
account shall be credited with a whole number of RSUs determined by dividing the
amount (expressed in dollars) that is determined under his or her Subscription
Agreement by the Cost of a RSU on the Award Date. In the event such calculation
would result in a fractional RSU, the number of RSUs awarded to the Participant
will be rounded up to the next whole number.

V. VESTING AND SETTLEMENT OF RSUs

 

  A. Vesting. A Participant shall be fully vested in each share of Stock or RSU
issued under the Plan.

 

  B. Settlement of RSUs. With respect to each RSU, the Company shall issue to
the Participant one (1) share of Stock thirty (30) days after the earlier of the
date of the Participant’s death or Separation from Service.

 

  C. Method of Settlement. Shares of stock to be issued by the Company
(including shares to be issued upon settlement of RSUs) shall be shares of the
Company’s Stock, which may be, in any combination, (i) authorized but unissued
shares of Stock, (ii) shares of Stock that are reacquired by the Company and
held as treasury shares, and/or (iii) shares of Stock purchased on the open
market by a broker designated by the Company and, subject to the requirements of
Section IX, immediately thereafter issued for the benefit of a Participant under
the Plan. It is intended that a registration statement under the Securities Act
of 1933, as amended, shall be effective with respect to the shares of Stock
issued under the Plan.

 

-3-



--------------------------------------------------------------------------------

  D. Dividends. If, prior to settlement of an RSU or issuance of shares, the
Company pays any dividend (other than in Stock) on its Stock, or makes any
distribution (other than in Stock) with respect thereto, the Participant’s
account will be credited with a number of additional RSUs determined by dividing
the amount of the dividend or other distribution allocable to the RSUs already
credited to the account as of the record date for the dividend or distribution,
by the Value of a share of the Stock on the payment date for the dividend or
distribution. The shares of Stock underlying the additional RSUs credited to the
account hereby will be distributed when, and only when, the related RSUs are
settled pursuant to this Section V.

VI. DESIGNATION OF BENEFICIARY

A Participant may designate one or more beneficiaries to receive payments or
shares of Stock in the event of his or her death. A designation of beneficiary
shall apply to a specified percentage of a Participant’s entire interest in the
Plan. Such designation, or any change therein, must be in writing and shall be
effective upon receipt by the Company (attn: Director of Business Operations).
If there is no effective designation of beneficiary, or if no beneficiary
survives the Participant, the Participant’s estate shall be deemed to be the
beneficiary.

VII. SHARES AVAILABLE; MAXIMUM NUMBER OF SHARES AND RSUs; ADJUSTMENTS

 

  A. Shares Issuable. The aggregate maximum number of shares of Stock reserved
and available for issuance under the Plan shall be 75,000. Stock available under
the Plan may be, in any combination, Stock acquired on the open market or Stock
that is reacquired by the Company.

 

  B. Adjustments. In the event of a stock dividend, stock split or similar
change in capitalization affecting the Stock, the Committee shall make
appropriate adjustments in (i) the number and kind of shares of Stock or
securities with respect to which Stock or RSUs shall thereafter be granted;
(ii) the number of and kind of shares remaining subject to outstanding RSUs;
(iii) the number of RSUs credited to each Participant’s account; and (iv) the
method of determining the value of RSUs. In the event of any proposed merger,
consolidation, sale, dissolution or liquidation of the Company, the Committee in
its sole discretion may make such substitution or adjustment in the aggregate
number of shares available for issuance under the Plan and, as to any
outstanding RSUs, the number of shares subject to such RSUs as it may determine
on an equitable basis and as may be permitted by the terms of such transaction,
or terminate such RSUs upon such terms and conditions as it shall provide. In
the case of the termination of any RSU, the Committee shall provide payment or
other consideration that the Committee deems equitable in the circumstances,
provided that such payment (including the timing thereof) otherwise complies
with the provisions of Section 409A of the Internal Revenue Code.

 

-4-



--------------------------------------------------------------------------------

VIII. AMENDMENT OR TERMINATION OF PLAN

 

  A. The Company reserves the right to amend, suspend or terminate the Plan at
any time, by action of its Board of Directors (the “Board”), provided, however,
that (1) no such action by the Board shall materially and adversely affect a
Participant’s rights under the Plan with respect to grants of Stock or RSUs
before the date of such action, (2) any such action shall be subject to approval
by the Company’s shareholders to the extent required by the Act to ensure that
awards are exempt under Rule 16b-3 promulgated under the Act, and (3) no such
action shall accelerate the date for any payment of (or with respect to) a RSU.

 

  B. Notwithstanding the foregoing, the Board may (without the approval or
consent of any Participant):

 

  1. Make such amendments or modifications to the Plan and Subscription
Agreements that the Board, in its sole and absolute discretion, determines are
necessary or desirable in order to address and conform the provisions of the
Plan to the provisions of Section 409A of the Internal Revenue Code, and the
regulations issued thereunder; or

 

  2. Elect to terminate the Plan and provide payment or other consideration that
the Committee deems equitable in the circumstances:

 

  i. in connection with the termination of all arrangements sponsored by the
Company (and any other company that is deemed to be part of a single service
recipient for purposes of Section 409A of the Internal Revenue Code) that would
be aggregated under Section 409A of the Internal Revenue Code if the same
service provider participated in such arrangements, provided that (i) the
termination and liquidation of the Plan do not occur proximate to a downturn in
the Company’s financial health; (ii) no payments (other than those payments that
would have been made had the termination not occurred) are made within twelve
(12) months of the date of termination; (iii) all payments with respect to RSUs
are made within twenty-four (24) months of the date of termination; and
(iv) neither the Company (or any other company that is deemed to be part of a
single service recipient for purposes of Section 409A of the Internal Revenue
Code) adopts a new arrangement that would have been aggregated with the Plan
under Section 409A of the Internal Revenue Code within three (3) years from the
date of termination;

 

  ii.

within thirty (30) days prior to, or twelve (12) months following, a “Change In
Control” (as defined for purposes of Section 409A of

 

-5-



--------------------------------------------------------------------------------

 

the Internal Revenue Code), provided that, with respect to each Participant
affected by the Change in Control, all arrangements that are sponsored by the
Company (and any other company that is deemed to be part of a single service
recipient for purposes of Section 409A of the Internal Revenue Code) and
aggregated with the Plan under Section 409A are terminated and all RSUs are paid
out within twelve (12) months of the date of termination; or

 

  iii. within twelve (12) months of a corporate dissolution that is taxed under
Section 331 of the Code or with the approval of a bankruptcy court pursuant to
11 U.S.C. Section 503(b)(1)(A), provided that payment with respect to such RSUs
is made as soon as administratively practicable thereafter to all Participants
in the calendar year in which the termination and liquidation of the Plan occur
or, if later, the first calendar year in which payment is administratively
practicable.

 

  3. No such termination, amendment or modification shall be deemed to
materially and adversely affect any RSUs previously awarded under the Plan.

IX. MISCELLANEOUS PROVISIONS

 

  A. No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring shares of Stock under the Plan to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof. No shares of Stock shall be issued until
all applicable securities law and other legal and stock exchange requirements
have been satisfied. The Committee may require the placing of such stop-orders
and restrictive legends on certificates for Stock as it deems appropriate.

 

  B. Notices; Delivery of Stock Certificates. Any notice required or permitted
to be given by the Company or the Committee pursuant to the Plan shall be deemed
given when personally delivered or deposited in the United States mail,
registered or certified, postage prepaid, addressed to the Participant at the
last address shown for the Participant on the records of the Company. Delivery
of stock certificates to persons entitled to receive them under the Plan shall
be deemed effected for all purposes when the Company or a share transfer agent
of the Company shall have deposited such certificates in the United States mail,
addressed to such person at his/her last known address on file with the Company.

 

  C. Nontransferability of Rights. During a Participant’ lifetime, any payment
or issuance of shares under the Plan shall be made only to him/her. No RSU or
other interest under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt by a Participant or any beneficiary under the Plan to do so shall be
void. No interest under the Plan shall in any manner be liable for or subject to
the debts, contracts, liabilities, engagements or torts of a Participant or
beneficiary entitled thereto.

 

-6-



--------------------------------------------------------------------------------

  D. Company’s Obligations To Be Unfunded and Unsecured. The Plan shall at all
times be entirely unfunded, and no provision shall at any time be made with
respect to segregating assets of the Company (including Stock) for payment of
any amounts or issuance of any shares of Stock hereunder. No Participant or
other person shall have any interest in any particular assets of the Company
(including Stock) by reason of the right to receive payment under the Plan, and
any Participant or other person shall have only the rights of a general
unsecured creditor of the Company with respect to any rights under the Plan.

 

  E. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, no amount of “deferred compensation” (within the meaning of
Section 409A of the Internal Revenue Code) payable to a Non-Employee Director
shall be paid earlier than the earliest date permitted under Section 409A of the
Internal Revenue Code, and all deferral elections made hereunder shall be made
in accordance with the provisions of Section 409A. The Plan, including all
deferral elections and distributions hereunder, is intended to comply with the
provisions of Section 409A of the Internal Revenue Code and if any provision of
the Plan is subject to more than one interpretation or construction, such
ambiguity shall be resolved in favor of the interpretation or construction which
is consistent with the Plan complying with the provisions of Section 409A.

 

  F. Governing Law. The terms of the Plan shall be governed, construed,
administered and regulated in accordance with the laws of the State of Delaware.
In the event any provision of this Plan shall be determined to be illegal or
invalid for any reason, the other provisions shall continue in full force and
effect as if such illegal or invalid provision had never been included herein.

 

  G. Effective Date of Plan. The Plan shall become effective as of the date of
its approval by the holders of a majority of the shares of the Company’s Class A
Common Stock, voting as a single class, present or represented and entitled to
vote at a meeting of the shareholders.

 

-7-